 GIBRALTAR SPROCKET CO.Advance Pattern and Machine Corporation d/b/a Gi-braltar Sprocket Co. and Local 8220, United Steel-workers of America, AFL-CIO-CLC. Case 7-CA-13846March 28, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 5, 1978, Administrative Law Judge JerryB. Stone issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed ex-ceptions, a brief in support thereof, and a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, asmodified herein,3and to adopt his recommended Or-der, as modified below.The Administrative Law Judge found that strikerTerry VanDenBerghe engaged in serious misconductwhich removed him from the statutory and remedialprotection of the Act and that his resultant dischargewas not, therefore, unlawful. The General Counselexcepts to this finding contending that VanDen-Berghe's conduct was not sufficiently serious to war-rant his discharge. We agree with the General Coun-sel.The strike at Respondent's facility began on Janu-ary 23, 1977.4 On February 9 strikers VanDenBerghei Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative I.aw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We find it unnecessary to pass upon the complaint allegation that Re-spondent violated Sec. 8(aX3) by discharging four strikers, inasmuch as wefind that these individuals were discharged in violation of Sec. 8(aX)l), andthe remedy will remain unchanged whether or not the discharges also vio-lated Sec. 8(a)3). E.g., K.-D Lamp Division, Concord Control, Inc., 228 NLRB1484, fn. 3 (1977). However, we disavow the Administrative Law Judge'ssuggestion that antiunion and coercive remarks by Respondent's vice pres-ident, H. Allen Eckhardt, may be discounted as "animal exhuberance"merely because they were made in the vicinity of the picket line.3 In the section of his Decision entitled "Remedy" the Administrative LawJudge inadvertently failed to note his earlier finding that Respondent's dis-charge of employee William P. Taylor violated Sec. 8(a(3) and (I) of theAct. Further, the Administrative Law Judge, in his Conclusions of Law,inadvertently excluded Taylor's name from the list of discriminatees or failedto incorporate his finding that Taylor's discharge violated Sec. 8(aX3) and (I)of the Act. We shall therefore modify the Conclusions of Law herein toprovide that Respondent violated such sections of the Act by dischargingWilliam P. Taylor.4 All events herein occurred in 1977.and Gary LaVere observed Terry Burns park his carnear Respondent's plant and enter the office.5WhenBurns later drove away in his car he was followed bythese two strikers in a car driven by VanDenBerghe.Burns became aware of the car following him anddrove at a high rate of speed to get away from it. Atone point VanDenBerghe pulled his car alongsideBurns and motioned him to pull over. Burns refusedand thereafter drove onto the property of TunnelLumber Company where he telephoned the policeand Respondent's vice president, H. Allen Eckhardt.Inside the Tunnel Lumber Company store, whilewaiting for the police and Eckhardt to arrive, Van-DenBerghe and LaVere asked Burns if he was goingto work for Respondent6and told him that if he didhe would be "scab labor." Burns replied that his ap-plication for employment with Respondent had been"in ... long enough" and that they could not stophim from feeding his family. When the police officerarrived, Burns, in the presence of Eckhardt, statedwhat had transpired. The officer responded that therewas nothing he could do about it other than to in-struct VanDenBerghe and LaVere to leave the storeand return to the plant where they were picketing.Thereafter, when Burns got in his car and left, Van-DenBerghe and LaVere followed him. Eckhardt, inturn, followed them. At one point, when VanDen-Berghe's car came close to Eckhardt's car, VanDen-Berghe threw an empty beer can in the direction ofEckhardt's car. The can did not hit Eckhardt's vehi-cle. On February 23, VanDenBerghe was informedby a letter signed by Eckhardt that he was dischargedfor "harassment of a visitor to my establishmentIn determining whether a striker has, through hismisconduct, subjected himself to lawful discharge, theBoard considers whether the alleged misconduct is ofsuch gravity as to require removal of the protectivemantle which the Act affords striking employees.7Not every impropriety committed during the courseof a strike deprives the employee of the Act's protec-tion.8Rather, each incident of alleged misconductmust be assessed in light of the surrounding circum-stances, including the severity and frequency of theinvolved employee's actions.Applying these principles to the facts of this casewe are satisfied that VanDenBerghe's actions on Feb-ruary 9 did not amount to such serious misconduct asto warrant his termination and Respondent's subse-quent refusal to reinstate him. In so finding, we note'On February 10. Burns commenced work as a strike replacement atRespondent's facility.6 At this point Burns recognized LaVere.A can Cable West, a Division of A lcan Aluminum Corporation, 214 NLRB236 (1974).'Coronet Casuals. Inc., 207 NLRB 304 (1973). and cases cited therein.241 NLRB No. 70501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the record is devoid of evidence that VanDen-Berghe drove dangerously close to Burns or that heattempted to force Burns off the road. As for the en-suing encounter at the lumber company, the recordfails to show that VanDenBerghe, or his companion,engaged in any violent action directed against Burnsor anyone else.Finally, although the Administrative Law Judgemade much of the fact that VanDenBerghe, afterleaving the lumber company's premises, apparentlythrew an empty beer can in the direction of Eck-hardt's car, this was clearly a trivial incident and notof such character as to justify Respondent's subse-quent action against VanDenBerghe.9Thus, leavingaside the question of whether VanDenBerghe was in-tentionally throwing the empty can at Eckhardt's ve-hicle, the record shows that the empty can did notstrike Eckhardt's car, let alone damage it.In these circumstances we find, contrary to the Ad-ministrative Law Judge, that Respondent violatedSection 8(a)(l) by discharging and refusing to rein-state VanDenBerghe.'°RemedyWe have adopted the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(3) and(I) of the Act by discriminatorily discharging em-ployee William P. Taylor and violated Section 8(a)(1)of the Act by discharging employees Gerald Miller,Richard Palecki, and Gary LaVere. Additionally, wehave found that Respondent discharged Terry Van-DenBerghe in violation of Section 8(a)(1) of the Act.The Administrative Law Judge, in the "Remedy" sec-tion of his decision, recommended that the discrimi-natory discharge of Taylor be remedied by immediatereinstatement with backpay. We agree. The Adminis-trative Law Judge additionally recommended thatunlawfully discharged strikers be reinstated upontheir application. Recently, however, the Board inAbilities and Goodwill, Inc.," decided to treat unlaw-fully discharged strikers in the same manner as otherdiscriminatorily discharged employees for the pur-pose of computing backpay, by dispensing with therequirement that such strikers unconditionally re-quest reinstatement in order to start the employer'sbackpay obligation. The Board thus found that suchstrikers are entitled to receive backpay from the date9 It is worth noting that Respondent's letter to VanDenBerghe informinghim of the discharge makes no reference to the beer can incident.I See, generally, Hudson Wire Company, 236 NLRB 1263 (1978); MPIndustries, Inc., e al., 227 NLRB 1709 (1977); Moore Business Forms, Inc.,224 NLRB 393 (1976).In light of this finding we shall modify the Conclusions of Law herein byinserting the name of "Terry VanDenBerghe" after the name of "RichardPalecki" in par. 3 of the corresponding section of the Administrative LawJudge's Decision.11241 NLRB 27 (1979).of their unlawful discharge until they have been of-fered reinstatement. The Board further found that ifthe discharged striker responds to the employer's of-fer of reinstatement by continuing to withhold his orher services, the employer's backpay obligation istolled and the employee resumes the status of astriker. 2On the basis of the foregoing, we shall order Re-spondent to offer the discharged strikers reinstate-ment to their formerjobs or, if such jobs are no longeravailable, to substantially equivalent jobs, and makethem whole for any loss of earnings they may havesuffered by reason of the unlawful discriminationagainst them by paying them a sum of money equalto the amount they normally would have earned fromthe date of their unlawful discharge until the date ofRespondent's offer of reinstatement.'3Backpay shall be computed in the manner set forthby the Board in F. W. Woolworth Company, 90 NLRB289 (1950), together with interest thereon as com-puted in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).'4 Respondent may, ofcourse, attempt to prove in the compliance stage ofthis proceeding that the unlawfully discharged strik-ers incurred a willful loss of earnings by continuedparticipation in the strike after their date of dis-charge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent, AdvancePattern and Machine Corporation d/b/a GibraltarSprocket Co., Port Huron, Michigan, its officers,agents, successors, and assigns, shall take the actionsset forth in said recommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer William P. Taylor, Gerald Miller, Rich-ard Palecki, Gary LaVere, and Terry VanDenBergheimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiv-alent jobs, without prejudice to their seniority orother rights and privileges, discharging, if necessary,any employees hired since the unlawful discharges,and make them whole for any loss of earnings theymay have suffered by reason of the unlawful discrimi-12 As such, the employee will be required to request reinstatement uponthe conclusion of, or the striker's abandonment of, the strike. In addition, inthe absence of an offer of reinstatement, the employer remains free to avoidor reduce its backpay obligation by establishing that the employee would nothave accepted the offer if made, or by any other evidence showing the incur-rence of a willful loss of earnings.13 Member Murphy, in accordance with her dissenting opinion in Abilitiesand Goodwill, Inc., supra, would find that Respondent's backpay obligationcommences upon the striker's unconditional offer to return to work." See generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).502 GIBRALTARnation against them by paying them a sum of moneyequal to the amount they normally would haveearned from the date they were discharged to the dateof Respondent's offer of reinstatement, with interestas set forth in the 'Remedy' portion of this Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees in regard to hire or ten-ure of employment, or any term or condition ofemployment because of their union or protected,concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct except to the extent that such rights may beaffected by lawful agreements in accordancewith Section 8(a)(3) of the Act.WE WILL offer William Taylor, Gerald Miller,Richard Palecki, Gary LaVere, and Terry Van-DenBerghe immediate and full reinstatement totheir respective former jobs or, if such positionsno longer exist, to substantially equivalent jobswithout prejudice to their seniority or otherrights and privileges, discharging if necessaryany employees hired since the unlawful dis-charges, and make each whole for any loss ofearning he may have suffered by reason of theunlawful discrimination against him by payingeach a sum of money equal to the amount henormally would have earned from the date eachwas unlawfully discharged to the date of our re-instatement offer, plus interest.ADVANCE PATTERN AND MACHINE CORPO-RATION D/B/A GIBRALTAR SPROCKET Co.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was tried pursuant to due notice onNovember 16, 17, and 18, 1977, at Port Huron, Michigan.The charge was filed on March 7, 1977. The complaint inthis matter was issued on April 20, 1977. The issues concernwhether Respondent discharged five named employees inviolation of Section 8(a)(3) and (1) of the Act. Essentially,the issues concern whether certain conduct of four of theSPROCKET CO.503discharged employees during a strike was serious miscon-duct, removing such employees from the protection of theAct.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and Respondent and have been considered.'Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and admis-sions therein.Advance Pattern and Machine Corporation d/b/a Gi-braltar Sprocket Company, the Respondent. is and hasbeen at all times material herein a corporation duly orga-nized under, and existing by virtue of, the laws of the Stateof Michigan.At all times material herein, Respondent has maintainedits principal office and place of business at 3592 MilitaryStreet in the city of Port Huron, and State of Michigan,herein called the Respondent's plant. Respondent is andhas been at all times material herein engaged in the manu-facture. sale, and distribution of tank sprockets. Respon-dent's plant located at Port Huron, Michigan, is the onlyfacility involved in this proceeding.During a I-year representative period, Respondent, inthe course and conduct of its business operations, manufac-tured, sold, and distributed at its Port Huron, Michigan,plant products valued in excess of $50,000 which wereshipped from said plant directly to points located outsidethe State of Michigan.As conceded by Respondent and based upon the forego-ing, it is concluded and found that Respondent is and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(2). (6), and (7)of the Act.1I. TE I.ABOR ORGANIZATION INVOLVED2Local 8220, United Steelworkers of America, AFL-CIOCLC, is and has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR I.ABOR PRACTICESPreliminary FactsI. Supervisory status'At all times material herein, H. Allan Eckhardt occupiedthe position of vice president and has been and is now asupervisor of Respondent, within the meaning of Section2(1 1) of the Act. and its agent.The Charging Party adopted the General Counsel's brief as its own.The facts are based upon the pleadings and admissions therein.I The facts are based upon the pleadings and admissions therein. DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. BackgroundIn August and September 1976, certain of Respondent'semployees commenced organizational efforts on behalf ofthe Union (Local 8220, United Steelworkers of America,AFL-CIO-CLC) and the signing of union cards. It is clearthat Respondent became aware of the union activity by itsemployees and responded with a letter to employees on Oc-tober 22, 1976. Such letter, although revealing company op-position of the Union, was mild in nature and was not re-vealing of a propensity to discriminate against employeesbecause of their union or protected, concerted activities. Itis clear that a petition for an NLRB representation electionwas filed by the Union and that an NLRB representationelection was scheduled for January 5, 1977. Respondentheld a meeting and expressed opposition to the advent of aunion on January 3, 1977.On January 5, 1977, the NLRB representation electionwas held, and the Union received the majority of the votescast. On January 11, 1977, Respondent filed objections tothe January 5, 1977, election. Thereafter, on January 23,1977, the Union held a meeting, decided to engage in astrike, and commenced a strike which continued through-out the time concerning the issues in this case.Employee Taylor had an accident involving a truckdriven by him on December 8, 1976, and worked mainly inproduction work thereafter until his discharge on January22, 1977. At such time Taylor was discharged purportedlybecause of the December 8, 1976, accident and because ofcertain scrap parts resulting from work on January 7, 1977.Respondent had engaged the services of a labor relationsconsultant, Grover, and had given such consultant final sayso as to discharges during the time of the union campaignand its relationship with the Union.This case involves the determination of whether (I) Re-spondent discharged Taylor on January 22, 1977, becauseof his (or Respondent's belief thereof) union activities orprotected, concerted activities, and (2) Respondent dis-charged Gerald Miller and Richard Palecki on January 23,1977, Terry VanDenBerghe on February 9, 1977, and GaryLaVere on February 11. 1977, because of their union orprotected, concerted activities, all in violation of Section8(a)(3) and (1) of the Act.The questions relating to the discharges of Miller, Pa-lecki, VanDenBerghe, and LaVere, all concern questions ofwhether there was picket-line or related misconduct andinclude a question of whether such conduct reveals thatsuch employees should be denied the remedial protection ofthe law.3. The motivation questionAs indicated, the General Counsel's complaint allegesconduct violative of Section 8(a)(3) and (I) of the Act as tothe discharges of Taylor, Miller, Palecki, VanDenBerghe,and LaVere. The issue involving Taylor's discharge clearlyrelates to the question of motivation. The issues concerningthe discharges of Miller, Palecki, VanDenBerghe, and La-Vere. however, essentially concern the question of dis-charges of employees engaged in concerted activity andwhether their conduct went outside of the protection of theAct.As to the question of motivation by Respondent againstemployees because of their union or protected, concertedactivities, I have considered all the evidence in the recordand am persuaded that the credited evidence does not war-rant a finding that Respondent was motivated in the dis-charge of any employee because of the belief of his union orprotected, concerted activity, except in the case of WilliamP. Taylor. Thus, the evidence relating to Respondent's Oc-tober 22, 1976. letter to employees and Respondent's Janu-ary 3, 1977, speech to employees reveals opposition to theUnion but does not reveal an expressed propensity to dis-criminate against employees because of their union or pro-tected, concerted activity. The hiring of labor relations con-sultant Grover to guide and advise regarding Respondent'sopposition to the Union and the handling of problems relat-ing to the Union further reveals opposition to the Unionbut does not reveal a propensity to discriminate againstemployees because of their union or protected, concertedactivities. Further, the fact that Grover, prior to the NLRBrepresentation election, discussed with Respondent and as-certained Respondent's belief of how individual employeeswould vote, in and of itself does no more than reveal anevaluation of expected outcome of the pending election.Nor do the remarks attributed to Eckhardt on the picketline, absent follow through on action related thereto, revealmore than "animal exhuberance" similar to some of the"animal exhuberance" engaged in by the striking employ-ees. However, the facts relating to Taylor's discharge onJanuary 22, 1977, and statements by Eckhardt to Taylor atthe time of Taylor's discharge, reveal that Respondent wasmotivated in the discharge of Taylor by the belief of hissupport of the Union. Considering the facts surrounding theincidents and the basis for the discharges of Palecki, Miller,VanDenBerghe, and LaVere, the facts are not sufficient towarrant a finding that any of such discharges (of Palecki,Miller, VanDenBerghe, and LaVere) went beyond the issueof discharge for protected or nonprotected conduct.Essentially, the issues as to the discharges of Miller, Pa-lecki, VanDenBerghe, and LaVere arose in the context of astrike, with animal exhuberance and rough language en-gaged in by both the striking employees and Respondent.Just as picket-line or related conduct must be considered inconnection with the question of animal exhuberance, theresponse of Respondent's officials must be similarly consid-ered. Thus, statements by Eckhardt as to the discharges ofemployees, at times not carried out, under the circum-stances of this case must be viewed as mere talk. The factsin this case reveal the discharges of Miller, Palecki, LaVere,and VanDenBerghe were because of their conduct of a con-certed activity, and the facts reveal in some instances a mis-take in judgment by Respondent as to whether such con-duct exceeded the bounds of conduct protected by the Act.4. The discharge of certain employees4Respondent discharged the following employees em-ployed at its Port Huron plant on or about the dates setopposite their respective names and, since said dates of dis-charge, has failed and refused and continues to fail and' The facts are based upon the pleadings and admissions therein.504 GIBRALTAR SPROCKET CO.refuse to reinstate said employees to their former or sub-stantially equivalent positions of employment:William P. TaylorGerald MillerRichard PaleckiTerry VanDenBergheGary LaVereJanuary 22, 1977January 23, 1977January 23, 1977February 9, 1977February 11, 19775. The discharge of Taylor' on January 22, 1977William P. Taylor was initially employed by Respondenton February 15, 1974, and worked thereafter as a truck-driver until December 8, 1976, when he had an accident.Following the accident Respondent was basically used inproduction in the shop until his discharge on January 22,1977.William P. Taylor signed a union authorization card atsome date prior to January 5, 1977. There is no direct evi-dence that Respondent was aware of Taylor's union activi-ties or desires. In this regard, apparently, the GeneralCounsel introduced evidence that Taylor, in December1976, was seen by a supervisor talking to LaVere, a unionleader and activist, and was warned not to talk to LaVere.The circumstances, however, reveal that Taylor and LaVerewere working close to each other and were talking. At an-other time, prior to December 8, 1976, Taylor had broughtin a load of steel on the truck and was supposed to unloadit. At such time, Taylor was talking to LaVere, was seen byVice President Eckhardt, and was told by Eckhardt to getsomeone with a lift truck and to get the steel off his truck.For all of the evidence, nothing in such evidence warrantsan inference that the supervisors were other than concernedabout employees working, and were not concerned orwould believe that the talking was about the Union.On December 8, 1976, Taylor was scheduled to drive atruck from Port Huron, Michigan, to Gary, Indiana. Taylorleft Port Huron around 1:30 p.m. on said trip as revealedby the following credited excerpts from Eckhardt's testi-mony.6A. I believe it was December 8. It was somewherearound that date. I didn't bring the documents withme.Q. Is that 1977?A. 1976.Q. Were you present at work on that day?A. Yes, I was.Q. What occurred with Mr. Taylor at that time?A. I dispatched him for all of the trips that he made.I personally would give him cash money to travel withand give him pickup orders. On that date he arrived atwork at eleven thirty in the morning and I sent him outto prepare the truck to start the truck and warm it upand to see that it had all supplies on board for a trip toGary, Indiana. At that time he was still working on itI The facts relating to the various incidents and discharges are based upona composite consideration of the credited aspects of the testimony of thewitnesses who testified with respect to the issues. The testimony of witnessesinconsistent with the facts found is discredited.I Both Taylor and Eckhardt appeared credible as to part of their testimonyand not believable as to other parts. I credit Eckhardt's testimon) over Tay-lor's as to the time of departure from Port Huron.when lunchtime came. I went to lunch and returnedfrom lunch at twelve forty-five and at twelve fort,-fixeI found him sitting in the office waiting for me to gethack from lunch.lie signed for travel cash. I gave him pickup papersassigning pickup responsibilities that he needed at thesteel mill. At approximately one thirt3that day and atthat time I said "Is the truck reads to go? Hie said es.I said "Well ou better get going because there is astorm coming in and you should be -I want you to getdown there in the daylight yet." He said fine. At onethirty I went out in the yard to check on flame cutoperations and I found that he had pulled the truckacross the street to the Michigan National Bank lot. Iwalked across the lot and I could see that Bill 'laylorwas sitting in the tractor. I walked up to the tractorand knocked on the door and I asked him what he wasdoing. He said he was filling out his log book.Taylor, as indicated, left Port Huron and proceededtoward Lansing, Michigan, on the way to Gary. Indiana.Taylor's final stop was to get diesel fuel. What occurred isrevealed by the following credited excerpts from Taylor'stestimony.A. I stopped at Wadhams road and got diesel fuel. must have been there an hour. Then I went up intoImlay City and stopped at the truck stop and it wassnowing real hard there. So I thought maybe I will pullin there and get a coffee and a sandwich and maybe itwill let up. I stopped at the drive-in and must havebeen there forty-five minutes to an hour.Q. Did it take about an hour to fuel up first at Wad-hams?A. About yes.Q. About how far from Port Huron is that?A. About six miles.Q. Then you stopped someplace to eat?A. This truck stop in Imlay City.Q. How far is Imlay City?A. I think it is forty-eight miles from Port Huron.Taylor testified that he arrived at Imlay City at approxi-mately 5:30 p.m. and left Imlay City at approximately 6:30p.m. I do not credit his testimony to such total effect.Rather, having credited Eckhardt's testimony over Taylor'sas to the time Taylor left Respondent's premises, I am per-suaded that the facts reveal that Taylor arrived at ImlayCity at approximately 4 p.m. Considering Taylor's furthertestimony as to the time he left Imlay City, the distancebetween Imlay City and Lansing, where an accident oc-curred (approximately 60 miles) and the estimated 2-1,'2hours utilized on such portion of said trip. I am persuadedthat Taylor left Imlay City around 6:30 p.m., travelled ap-proximately 60 miles and had the accident which occurredaround 9 p.m.Around 9 p.m., Taylor had an accident with his truck.What occurred is revealed by the following credited ex-cerpts from Taylor's testimony.A. I was coming down on an on ramp to get onInterstate 69 and it was snowing so hard there was acar coming up beside me and he wouldn't get over asfar as I could and when I did I momentarily tapped the505 I)DECISIONS OF NATIONAL LABOR RELATIONS BOARDhrakes and spun around and hit the guardrail, thebridge abutment. There was no citations given, no tick-ets given out.Q. Did the police in fact appear?A. Yes.Q. You were never ticketed for that accident?A. No.Around I I p.m., Taylor telephoned Vice President Eck-hardt as is revealed by the following credited excerpts fromEckhardt's testimony.A. I received a collect phone call from Taylor abouteleven p.m. that night at my home. He was very shookup. He told me about the accident, the truck had beenwrecked. I couldn't get much details from him. Icouldn't understand the details.The next day, Eckhardt saw Taylor again. What oc-curred is revealed by the following credited excerpts fromF-ckhardt's testimony.A. I didn't see Bill Taylor again until the next day.He took I believe a bus back here. I don't rememberjust how he got back to Port Huron. The truck was atotal wreck and couldn't be driven.I interviewed him. I called him and had him come tothe shop and met him there about one ten.Q. The following day?A. The following day. I asked him if he had had anymedical attention and he said no "I don't think I haveanything wrong with me. I just have some stiffjoints."I insisted that he go to a doctor and I named a doctorfor him to go to and I had my office assistant call foran appointment to have him examined to make surethat he was in good condition. He did go to see thedoctor and I did pay the bill for the examination.Q. What did you do though as far asA. After we finished discussing with him how theaccident happened and what his physical conditionwas Bill Taylor asked me "Am I fired?" At that point Itold him "Bill, I am not going to fire you right now. Iam going to put you on probation and I have to finishthe investigation. I have to get the details of the policereport and any other circumstances that surroundedthis thing." I told him right then after he had given theinformation that the accident had happened at aboutnine fifteen p.m. I told him, I questioned him about thetime lag and about the length of time that it took himto travel that far.Q. What do you mean by time lag?A. In other words the time lag was leaving the shopat one thirty p.m. and only having gone as far as Lan-sing by nine p.m. When he was aware that he shouldkeep moving because the storm was coming.In this discussion or a later one that Eckhardt had withTaylor following the accident, Eckhardt asked Taylor andanother driver for their chauffeur's license numbers. As re-gards Taylor, it would appear that such was done in con-nection with the investigation of the wreck, Taylor's drivingrecord and related insurance problems, and in evaluation ofTaylor as an employee. The cross-examination of Taylor asto whether he was told he was on probation or that aninvestigation of the accident was underway brought forththe response that Eckhardt took his chauffeur's licensenumber for the purpose of checking his driver's record. It isthus clear that Taylor knew that he was placed on proba-tion. I credit Eckhardt's testimony to the effect that he toldTaylor that he was on probation.The facts are also clear that around this time or within areasonable period of time Respondent's insurance carrierconducted an investigation of the accident and interviewedTaylor over the telephone.7After Eckhardt placed Taylor on probation for the acci-dent. Taylor worked in the shop on production and didsome driving of an older GMC truck on hauls.8Other than the foregoing, Respondent's investigation ofthe accident was revealed by the following credited excerptsfrom Eckhardt's testimony.Q. Did you conduct any investigation then aboutthe accident?A. Yes, I did. It took a company representative thatwent there and took pictures of the wrecked truck, talkto the tow truck people that had towed it away fromthe site that it was at, and obtained a copy of the policereport.We were not able to locate or talk to the police offi-cer who had taken the report of the accident.Q. Did you do anything else regarding the accident?A. Other than this took a time period of about threeweeks to get this police report. It came from as itturned out it was a township agency near Lansing. Wehad a tough time determining just who had taken thepolice report.At the commencement of the union question Respondenthired a labor relations consultant, Grover, to aid it in com-bating the unionization of its employees. Such consultantacquired an agreement that Respondent would not dis-charge an employee during the advent of the union prob-lems without his final say so. Said consultant told Eckhardtthat if a problem were severe, that Eckhardt could suspendbut not fire the employee without Grover's final say-so.'The facts reveal, as indicated above, that the investiga-tion of the December 8. 1976, accident was basically com-pleted within 3 weeks of the accident. Although Eckhardtdid not receive all of the facts of the basic insurance inves-tigation, it is clear that oral or summary findings were re-ceived. The facts, however, reveal that nothing was said toTaylor about the accident until January 22, 1976.Although the damage to the truck was $22,500 and dam-age to a guard rail was $2,200, it appears that damages werecovered by insurance. The testimony in this case relating tothe accident and reports reveal that the accident was notcaused by the faulty driving of Taylor.97Eckhardt listened to such interview by use of an extension telephone.Apparently Respondent had two or more trucks before the accident.Since the new truck was destroyed, Taylor's driving was limited to an olderGMC truck normall) driven by someone else. I discredit Eckhardt's testi-mony to the extent it may be construed that Taylor's assignment was limitedto production work.9Although Respondent sought to question Taylor about drinking, thefacts do not establish that Taylor was drinking at the time of the accident, donot establish a reasonable basis for belief that Taylor was dnnking on De-cember 8, 1976, and do not reveal that belief of drinking was a basis for thereason of Ta)lor's discharge.506 GIBRALTARConsidering that the investigation of the December 8.1976. accident was completed around December 29. 1976.and that nothing was said to Taylor about the accidentfollowing the conclusion of the investigation, I am per-suaded that Respondent's evaluation of the accident did notreveal that Taylor should be disciplined because of the acci-dent. Thus, Respondent had ample time in early January1977 to determine the results of the accident investigation. Iam persuaded by all of the facts that such would have beendone and was done. Thus. I am persuaded that within areasonable period of time after December 29. 1976. Re-spondent evaluated the investigation and determined thatRespondent would not discipline Taylor for the accident.Although Respondent had given Grover the final say-so asto discharge, I am not persuaded that Respondent turnedover operation of its business to Grover except in the natureof accepting a restraint upon its right to discharge. Thus. Iam persuaded that Respondent, in late December 1976 orearly January 1977. determined not to discipline Taylor forthe accident."As previously indicated following the December 8. 1976,accident, Taylor was assigned to some in-shop work anddid some driving of an older GMC truck on hauls.''On January 5, 1977, the NLRB representation electionwas held.On January 7, 1977, Taylor worked on a taper reamermachine from approximately 8 to 10 a.m. During suchtime, by use of the taper reamer machine, Taylor created atapered hole in the sprockets upon which he was working.In all, Taylor worked on 18 sprockets during the 2 hoursinvolved. During the rest of the day. Taylor worked atbuilding pallets.'Company procedure required that the employee perform-ing the taper reamer work be responsible for checking andinspecting his work. Thus, the dimensional aspect of thework is checked by the employee by use of a gauge. Theaccuracy of such gauge can be checked as to its propercalibration by seeing that it is set at "O." If not, the gaugecan properly be set by a simple adjustment by the operator.The facts reveal that approximately 43 of the sprocketsworked on by Taylor and others on January 7, 1977, weredefective because of an error in the dimensions of the ta-pered holes.10 Eckhardt's pretrial affidavit indicates that he "suspended" Taylor afterthe December 8. 1976, accident. Eckhardt and counsel misread the word"suspended" for "reprimanded." The facts clearly reveal that Taylor was notsuspended. In fact, the affidavit contained language which reveals that Tay-lor was assigned other work. Considering all of the facts, I am persuaded thatEckhardt attempted in his affidavit and testimony to present the "accident"as a pretextuous reason for discharge and to fit the facts within line of hisagreement with Grover about suspension and discharge.I credit Taylor's testimony over Eckhardt's where in conflict as to thispoint.f2 I credit Taylor's testimony to such effect. Eckhardt's testimony was tothe effect that he checked company records and ascertained that Taylorworked all day on the taper reamer and worked on approximately 43 sprock-ets. and that 37 of such sprockets had to be scrapped because of a significanterror in the dimensions of the tapered hole. The record is clear that employ-ees report production and that company records existed to verify or disprovewhether Taylor had worked on 18 or 43 parts. Such records were not pro-duced by Respondent. Further, the facts reveal that Eckhardt checked withother employees and was interested in getting an admission from Taylor atthe time of discharge as to his having performed faulty work. Considering allof this, especially Respondent's failure to produce records I credit Taylor'stestimony over Eckhardt's as indicated by the facts found.During the time that Taylor worked on the taper reamer.Taylor checked and inspected several of the parts as to thedimensional characteristics of the tapered holes. The rest ofthe time Taylor did not check or inspect such parts. Taylorrelied upon the fact that another employee, who worked ona counter bore operation, sometimes inspected such parts.and upon the fact that a foreman. John Berg. who wasbeing trained or exposed to many operations, was in thearea doing some inspection of parts and indicated that theparts were okay.Taylor in his testimony presented contradictory testi-mony as to who was responsible for checking and inspect-ing parts. I credit the aspects of his testimony which re-vealed that he knew he was responsible ltr the checkingand inspection of the parts he worked on. I am persuadedthat Berg's checking and inspection of parts was not doneas an undertaking to relieve Taylor or other employees ofinitial inspection and checking of parts."On the night of January 7. 1977. the second shift supervi-sor discovered that a large number of sprockets were defec-tive because of a dimensional error in the tapered holes.Such supervisor, on Monday. January 10. 1977, broughtthis matter to the attention of Taylor's supervisor, Majeski.On the same day Majeski told Taylor and employee Ra-datz, who apparently worked on sprockets on January 7,1977, that they had run a lot of scrap. When Taylor in-quired as to the cause of the problem. Majeski indicatedthat the gauge had been off.The matter of the "scrap" sprockets was brought to theattention of Vice President Eckhardt. On Wednesday" Eck-hardt looked at the sprockets and ascertained apparentlythat there were 37 which were faulty." Eckhardt went to seeTaylor and Radatz. took them downstairs, and showedthem the "scrap" sprockets. Eckhardt told Taylor and Ra-datz to look at all of the scrap that they had run. Taylortold Eckhardt that he couldn't have done it because hedidn't run the machine all day, that he had only worked onthe machine until 10 a.m. Eckhardt told Taylor that he stillhad run them. Taylor then answered that Berg had in-spected them all day. Eckhardt then stated that he wasgoing to think it over and let them know about it.Considering the evidence presented concerning the faultysprockets and Respondent's failure to produce records re-lating to such work. I find that Respondent ascertainedfrom investigation that Taylor had worked on approxi-mately 18 sprockets and that some other employee or em-ployees had worked on about 32 sprockets with the taperreamer on January 7. 1977. The facts are also clear that thenumber of bad sprockets produced on January 7. 1977, washigh compared to the number of bad sprockets produced inm' It should be noted that Foreman Berg apparently erred in the checkingand inspection of parts on January 7, 1977.14 Considering the logical consistency of the facts, I find Eckhardt's timingof the event better than Taylor's.' The record is somewhat confused as to the number of scrapped parts.Eckhardt in his testimony attnbutes 37 scrapped parts to the work of Taylorand testified that 43 of the total lot of 50 had to be scrapped.SPROCKET CO.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe past and that the financial cost trom the scrapping ofsuch parts was significant.'During the conversation with Taylor and Radatz. Eck-hardt indicated that the fault as regards the sprockets wascaused by a faulty gauge or improper use of the gauge.Taylor told Eckhardt that the gauge was working when hehad used it, that Berg must have dropped it and knocked itout of kilter.On this day or within several days, Respondent laid offTaylor and eight other men for lack of work. Eckhardt,apparently a few days after the above-mentioned conversa-tion with Taylor, decided to terminate Taylor. In accord-ance with his understanding with Grover. the labor rela-tions consultant, Eckhardt sought clearance to dischargeTaylor, and the two discussed Taylor's December 8, 1976,accident and the scrap sprockets of January 7, 1977. Groverexercised his "final say so" as to the discharge by indicatingto Eckhardt that the December 8, 1976, accident and theJanuary 7, 1977, scrap sprockets would support a basis forthe discharge of Taylor. Grover indicated to Eckhardt thathe should seek to get Taylor to admit that he had run thefaulty parts."On January 22, 1977. Eckhardt telephoned Taylor andtold him that he was not laid off any more, that he wasfired, and that if he wanted to he could come down and talkto him at 11 a.m. Later on January 22, 1977, Eckhardttalked to Taylor. the supervisors, and others involved inwork on the day of January 7. 1977, when the error in thedimensional quality of the tapered holes occurred. Whattook place is revealed by the following credited excerptsfrom Eckhardt's testimony.18He was there at eleven o'clock. I took him to thisdepartment and I also took John Berg, Al Majeski,Steven Radatz. Mike Cornwell and I believe also anAlbert Bangston. All people who had worked in thatarea the entire week.I pointed out to all of them that we had a problem.We had a lot of scrapped parts and I wanted to deter-mine exactly who had worked on the parts. Everybodystated their position.Q. What did Mr. Taylor say?A. Mr. Taylor said that he had worked on the partsand that he had run the parts and he said that I had letMike Cornwell who was running a boring mill near medo the inspection. I presented to Bill that that is not hisinstructions on how the job should be operated. Hewas totally responsible for his own output and Ipointed out to him that this is the kind of thing inscrapping parts is going to happen if you thoughtIf Thus, from 1973 to January 7. 1977, only 23 pieces out of 17.000 of thesame part number had been scrapped. The estimated scrap damage (metalfor parts damaged on January 5. 1977) was approximately $120 per part.Ultimate testimony indicated that apparently 43 parts were scrapped for atotal damage cost to metal of $4.600. The facts would indicate a possibilityof damaged scrap by Taylor of between 1 I and 18 parts. Thus, there was adamage variable between $1,320 and $2,160 for such parts.7 Considering the logical consistency of all the facts, I find the facts asindicated. The facts reveal that Eckhardt told Taylor of his discharge beforesecuring Taylor's admission in effect that he had run some of the faultyparts.ms The testimony of all witnesses relating to the facts of Taylor's dischargewas fragmented and piecemeal.someone else was inspecting your work. He said "WellI assume Mike was doing the inspecting. I was lettinghim do it." That was not Mike's job. Bill said "I in-spected some of them but most of them I let Mike do."Eckhardt then took Taylor to his office. What occurredthen is revealed by the following credited excerpts fromTaylor's testimony.9A. I said "Well [how] come you are firing me?" Andhe says "Because you smashed up my tractor and youran scrap." I says "Well really it is because of theunion activity isn't it?" And he said "That could havesome part in it." He got mad and he went into a tiradeand then "Them bastards out there in the shop theywant more money that's all." I says "Okay. I am notgoing to talk with you anymore." So I went out thedoor.20ConclusionsConsidering all the facts, I am persuaded that the pre-ponderance of the credited facts and the logical consistencythereof reveal that Respondent discharged Taylor on Janu-ary 22, 1977. because of its belief that he participated inunion activities.The facts are clear that Taylor engaged in some unionactivities, the signing of a union card, before January 5,1977. There is no direct evidence of Respondent's knowl-edge of such union activities except as contained in Eck-hardt's remarks to Taylor as to the cause of his discharge onJanuary 22, 1977. However, there is evidence that Respon-dent was aware that Taylor talked to a union adherent atwork and was warned about the same. Such evidence, cou-pled with the fact that Respondent attempted to assess eachemployee's union preference prior to the election on Janu-ary 5, 1977, even though between management and laborconsultant, and with the circumstances of the January 22,1977, discharge and Eckhardt's admission of the bearing ofunion activities upon Taylor's discharge, persuades me thatRespondent believed Taylor to have been a union supporterat the time of his discharge. The overall facts relating toTaylor's December 8, 1976, accident and the long delay inexpressing blame for the same on Taylor (from December8, 1976, to January 22, 1977), persuade me that the Decem-ber 8, 1976, accident played no real part in the discharge ofTaylor but was merely used as a pretext to bolster the rea-son for the January 22, 1977, discharge. The facts are clearthat significant errors occurred concerning the dimensionsof tapered holes in the sprockets and that Respondent hadreason to believe that Taylor was not the only employee tohave committed errors on January 7, 1977. It is clear thatRespondent's policy required the individual employees tobe responsible for checking and inspection of work. It is19 Eckhardt did not specifically deny that he referred to union activities asa reason for discharge. Eckhardt's total testimony, however, appeared topresent a different version of the same events. I note that the overall testi-mony of Eckhardt appeared inconsistent and contradictory as to when hedetermined to discharge Taylor. I credit Taylor's version of the last conver-sation between him and Eckhardt,° The word [how] is inserted herein by me as to what was obviously saidor intended.508 GIBRALTAR SPROCKET CO.also clear that the only employee disciplined or dischargedfor the faulty work on January 7, 1977. was Taylor. Consid-ering all the foregoing and Eckhardt's remarks to Taylor onJanuary 22. 1977. indicating that union activities played apart in the discharge of Taylor, I conclude and find that thepreponderance of the evidence reveals that Respondent dis-charged Taylor on January 22. 1977, because it believed heparticipated in union activities in violation of Section8(a)(3) and (1I) of the Act.2'6. The discharges of Miller and Palecki onJanuary 23, 1977On January 23, 1977, the Union held a meeting and de-cided to commence a strike against Respondent. There wastalk at the meeting of how to keep employees from crossingthe picket line to be set up. The strike commenced around 3p.m. on January 23, 1976.2After the strike commenced, Foreman Soble parked a carin a parking lot across the street from Respondent's plantpremises. Soble walked across the street and entered theplant premises. A passenger, Hyde. remained in the car.The facts persuade that Hyde was apprehensive that thestriking employees would physically attempt to prevent hiscrossing the picket line. Hyde showed the picketing employ-ees that he had a shotgun. Hyde did not point such gun atthe employees but merely displayed it. Hyde indicated tothe strikers that they should not try to stop him or he woulduse the gun. Hyde then drove the car from the parking lotto a street that ran into the street that ran beside the plantpremises. At the corner of said street intersection, Hydedirected the car toward a plant driveway which was nearthe intersection and drove through the driveway. There wasa snow embankment and Hyde's car cut across part of theembankment near the driveway. In the meantime, picketsfrom both sides of the driveway were running to the drive-way or gateway.2One of the pickets, VanDenBerghe, ei-ther ran into the car or was hit by the car and was flippedinto the air before hitting the ground.2Hyde drove the carinto the plant premises. Several pickets, including Millerand Palecki, ran into the plant premises after Hyde. Therefollowed a resultant scuffle, with Miller and Palecki beatingupon Hyde and attempting to pull him out of the car. Dur-ing the scuffle the gun was discharged. Luckily, no one wasshot.The episode ultimately ended, and Vice President Eck-hardt took possession of the gun, and the strikers went backto picketing. On January 28, 1976, Respondent notifiedMiller and Palecki that they were discharged for their con-duct in the above incident.21 I note that Eckhardt's testimony avoided in many instances going to themotivation issue. The Respondent seems to contend that the discharges wereinvestigated by labor relations consultant Grover and that Grover deter-mined and was responsible for aspects of motivation. Grover did not testifyand clearly was an interested agent, I am persuaded that the evidence relat-ing to motivation is applicable to any aspects of decisionsal authority exer-cised by Grover.22 At the time of the hearing in this matter the strike referred to was still ineffect.23 The gate had just previously been opened so Hyde could drive in.24 The overall facts are persuasive that Hyde did not intentionally run intoVanDenBerghe.ConclusionThe January 23. 1976. episode is the type of unfortunateepisode resulting from confrontation in a strike. Employeeshave a right to strike and to engage in protected, concertedactivities. Employees have a right also not to engage in astrike and should not have to fear for their personal safetyin crossing the picket line.The confrontation of employees exercising their respec-tive rights and self-protection presents the question in thiscase of whether Miller and Palecki were engaged in pro-tected. concerted activities or had engaged in misconduct ofsuch a nature as to remove them from the protection of theAct. The Board and courts have ruled in cases similar tothis one that where employees' conduct in such circum-stances is that of animal exhuberance in response to thesituation, such misconduct is not conduct that justifies dis-charge of such employees. Judgment of whether such con-duct, as engaged in by Palecki and Miller on January 23.1977, warrants discharge for otherwise protected, concertedactivity is for the Board to decide. Considering the totalityof the events, I am persuaded that the evidence preponder-ates for a finding that Miller and Palecki were reacting tothe situation of the car having hit VanDenBerghe, whetherintentional or not, that such conduct of Miller and Paleckiwas that of animal exhuberance reasonably expected fromsuch circumstances, and that, therefore, Respondent's dis-charge of Miller and Palecki was violative of Section 8(a)( I )of the Act because they were engaged in protected, con-certed activities.?57. The discharge of VanDenBerghe on February 9. 1977On February 9, 1977, VanDenBerghe and Gary LaVere,striking employees. observed Terry Burns park his car nearRespondent's plant and enter the office. When Burns left.VanDenBerghe followed in a car. LaVere went with Van-DenBerghe in the car that followed Burns. Burns becameaware that VanDenBerghe and LaVere were following himand drove at a high speed to get away from them. At onepoint VanDenBerghe and LaVere pulled alongside Burnsand motioned for him to pull over. Burns refused, pulledinto the property of Tunnel Lumber Company. and tele-phoned the police and H. Allan Eckhardt.Inside the store at Tunnel Lumber Company striking em-ployees VanDenBerghe and LaVere spoke to Burns beforethe police arrived.What occurred in the store is revealed by the followingcredited excerpts from Burns' testimony.A. I called Allen Eckhardt and told him what hadhappened and where I was located at, and the police2: I have considered the facts also relating to Miller's and Palecki's in-volvement with LaVere in following a company truck on February 1I, 1977.as relating to whether Miller and Palecki are entitled to remedial protectionof the statute. In my opinion, their conduct on February i , 1977. does notreveal conduct that would render such employees unsuitable for employmentby Respondent I note that Respondent argued in effect that the variousemployees discharged for alleged misconduct were acting, in effect. in iola-tion of a state court injunction. The evidence related to such point merelyreveals, and properly so, that the state judge engaged in legal jaw boning"and did not issue an injunction in such regard. Thus. such evidence has nopersuasive value on the issues herein509 DI)ECISIONS OF NATIONAL LABOR RELATIONS BOARDhad arrived and they come into the building and I toldthem that we would go outside and talk about this.At that point Mr. Eckhardt came.Q. Prior to the time that the police arrived had youhad any conversations with the people that were fol-lowing ou?'A. Yes. I'hey told me that the, wanted to know if Iwas going to be working for Gibraltar Sprocket ('om-pany. what I was doing there and that is when GaryI.aVere happened to mention that he knew me. After Igot to looking for awhile I recognized Gary LaVere.* * * * *Q. What else was said then if anything before thepolice arrived?A. I told them yes I was going to go to work forhim, and they say well it is scab labor. I said well I amgoing to go to work. I have had my application in therelong enough and I was going to feed my family. Icouldn't stop from feeding my family.Q. Anything else?A. That is all that was said at that point.Q. Then what happened?A. When the police officers arrived we had wentoutside and I told him about what happened. and Itook them for this ride down Dove Street at the highrate of speed and they were invading my privacy fol-lowing me around which I felt wasn't right. I got theright to travel the town without anybody following me.So then the officer at that point said that there wasnothing he could do about it other than tell these guysto go on hack down to the company on strike like theyare supposed to and not follow me anymore.Q. Who was present when you were talking to thepolice officer?A. Allen Fckhardt. Gary .aVere and Terry Van-DenBerghe and me.* * * * *Q. What did the police offticer tell Mr. VanDen-Berghe in that conversation and LaVere?A. He told them to go on back down to (GibraltarSprocket and go about their strike like they are sup-posed to, and not to follow me anymore.* * * * *A. Well then the officer got in his car and left and Iwas going to my car, and Gary and Terry had gottenin I believe it would be Gary's mother's car is what itwas. I found out later. And they took and went up tothe corner. As soon as the police officer was gone theyturned back Baird Street and they set across on thecorner of Baird and 10th and we had left and I wentout through the back way. Then they had picked meup coming back down Baird Street and began follow-ing me from that point.At the request of the police, VanI)enBerghe and aVereleft the store. When Burns got into his car and proceeded toleave. VanDenBerghe and LaVere in their car commencedfollowing Burns' car again. Eckhardt, who had come to thestore, also fiollowed VanDenBerghe and LaVere who werefollowing Burns. At one point VanDenBerghe and LaVere'scar was very close to Eckhardt's car. At such time VanDen-Berghe threw an empty beer can at Eckhardt's car butmissed hitting Eckhardt's car with the beer can.On February 23, 1977. Respondent issued a notice ofdischarge to VanDenBerghe for "harassment of a visitor"to Employer's plant on February 9 1977.ConclusionsConsidering all of the foregoing. I conclude and find thatRespondent discharged VanDenBerghe for his conduct re-lating to the following of Burns on February 9, 1977. 1 alsoconclude and find that VanDenBerghe's conduct consti-tuted serious misconduct removing him from the statutoryand remedial protection of the Act. I note that VanDen-Berghe and LaVere testified in effect that they were merelyfollowing Burns to ascertain whether Respondent was ac-cepting applications for employment. Following Burns at ahigh rate of speed when Burns had indicated he didn't wantto talk to VanDenBerghe and LaVere and following Burnsafter they had talked to Burns in the store reveals that thiswas not VanDenBerghe's and LaVere's real reason for fol-lowing Burns. On the contrary. the facts reveal an attemptto harass Burns. This and the throwing of a beer can atEckhardt's car reveal VanDenBerghe's conduct to be out-side of conduct protected by the Act. Further, the facts andsurrounding circumstances do not reveal a basis for beliefthat such conduct was that of animal exhuberance in re-sponse to the existing situation. Accordingly I concludeand find that the discharge of VanDenBerghe for his Feb-ruary 9. 1977, conduct was not violative of Section 8(a)(3)and (I) of the Act. It is so concluded and found.8. The discharge of LaVereOn February 15, 1977, Respondent discharged LaVerebecause of conduct on February I1I 1977, relating to thefollowing of a company truck. It is sufficient to say that theevidence clearly establishes a basis for a good-faith beliefby Respondent that LaVere had engaged in serious miscon-duct in attempting to force such truck off the road. Thisbeing so, the burden shifts to the General Counsel to estab-lish that LaVere had not engaged in the serious misconductcomplained of.The General Counsel's witnesses testified in compositeeffect, and I so credit, that during the strike on February I 11,1977, aVere followed the company truck and did not forceor attempt to force said truck off the road. LaVere andother general counsel witnesses testified that they followedthe truck and called the police because the truck was loadedimproperly and was unsafe for operation, and LaVere didnot attempt to force the truck off the road. I am not per-suaded that LaVere and the other General Counsel wit-nesses testified truthfully as to why they were following thetruck. However, harassment of the truckdriver by virtue ofcalling the police and having the truck stopped, in my opin-ion, is not serious misconduct warranting a loss of Section 7rights. The crucial issue is whether LaVere attempted toS10 GIBRALTAR SPROCKET CO.force the company truck off the road. Despite the foregoingdisbelief of some of LaVere's and the other witnesses' testi-mony, their testimony that LaVere did not force the com-pany truck off the road is more believable than the testi-mony of Respondent's witness Hutchinson. Hutchinsontestified in effect that he might not tell the truth under oath.and Hutchinson's pretrial affidavit was contradictory to histrial testimony on major points.ConclusionsConsidering all of the foregoing. I conclude and find thatRespondent discharged LaVere on February 15. 1977. inviolation of Section 8(a)( I) of the Act because of his pro-tected, concerted activity relating to the strike."IV. IHt I:FFl('t ()F IHFl UNFAIR ABOR PRA( l('tS I P)N('()MMIR(ELThe activities of Respondent set forth in section III.above, occurring in connection with the Respondent's op-erations described in section 1. above, have a close, inti-mate, and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.v. TiF RMEI)DYHaving found that Respondent has engaged in unfair la-bor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that Respondent discharged GeraldMiller, Richard Palecki, William P. Taylor and Gary La-Vere in violation of Section 8(a)( ) of the Act, the recom-mended Order will provide that Respondent, upon uncon-ditional offers to return to work by Miller. Palecki, andLaVere, and immediately as to Taylor. offer each reinstate-ment to his job. and make each whole for his loss of earn-ings within the meaning and in accord with the Board'sdecisions in F W. Woolworth Companv,. 90 NLRB 289(1950): Isis Plumbing & Heating Co., 138 NLRB 716(1962).and Florida Steel Corporation, 231 NLRB 651 (1977). ex-cept as specifically modified by the wording of such recom-mended Order.2'Because of the character of the unfair labor practicesherein found, the recommended Order will provide that Re-spondent cease and desist from in any other manner inter-fering with, restraining, and coercing employees in the exer-cise of the rights guaranteed them by Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:26 LaVere's conduct on February 9. 1977, obviously was considered byRespondent as not justifying failure to employ LaVere in the future. since noaction was taken against him for such conduct when Respondent dischargedVan DenBerghe.27 Respondent's contention of surprise at the hackpay remedy request forTaylor is rejected. Such issue was clearly made known at the trial and rem-edy is warranted Backpay obligation as regards Miller. Palecki. and LaVerecommences upon their unconditional offer to return to work.CON(CLUSIONS OF LAWI. Advance Pattern and Machine Corporation d/b/a (ii-braltar Sprocket Company, the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 8220. United Steelworkers of America, AFLCIO-CLC, is, and has been at all times material herein. alabor organization within the meaning of Section 215) of theAct.3. By discharging Gerald Miller, Richard Palecki, andGary LaVere. Respondent has violated Section 8(a1(1) ofthe Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact. conclusions of lay .and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'"Respondent, Advance Pattern and Machine Corporationd/b/a Gibraltar Sprocket Company. its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against em-ployees in regard to hire or tenure of employ ment or an'term or condition of employment because of their union orprotected. concerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act except to the extent that suchrights may be affected by lawful agreements in accord withSection 8(a)(3) of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Upon unconditional offers to return to work bh Ger-ald Miller. Richard Palecki. and Gary LaVere, and immedi-ately as regards William P. Taylor, offer to Gerald Miller.Richard Palecki. William P. Taylor. and Gary LaVere im-mediate and full reinstatement to each their former posi-tions or, if such positions no longer exist, to a substantiallyequivalent position, without prejudice to their seniority, orother rights previously enjoyed, and make them whole forany loss of pay suffered by reason of the discriminationagainst them in the manner described above in the sectionentitled "The Remedy."(b) Preserve and. upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at Respondent's plant at Port Huron. Michigan.:' In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings. conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the Regional Directorfor Region 7. after being duly signed by Respondent's rep-resentatives, shall be posted by it immediately upon eceiptthereof, and be maintained by Respondent for 60 consecu-24 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein be dis-missed.512